          Case 4:19-cv-03119 Document 9 Filed on 09/30/19 in TXSD Page 1 of 6
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                              September 30, 2019
                               IN THE UNITED STATES DISTRICT COURT
                                                                               David J. Bradley, Clerk
                               FOR THE SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION

ERIK DAVIS,                                           §
     Plaintiff,                                       §
                                                      §
v.                                                    §    CIVIL ACTION NO. H-19-3119
                                                      §
JOSEPH GALAGAZA, et al.,                              §
     Defendants.                                      §

                                             MEMORANDUM AND ORDER

           This case is before the Court on the Motions for Remand [Docs. # 4, # 5, and

# 7] filed by Plaintiff Erik Davis, to which Defendants Joseph Galagaza and Jackson

Lewis P.C. (“Jackson Lewis”) filed a Response [Doc. # 6]. The Court has carefully

reviewed the full record and the applicable legal authorities. Based on that review, the

Court grants the Motions for Remand and remands this case to the 151st Judicial

District Court of Harris County, Texas.

I.         BACKGROUND

           Plaintiff has a long history of litigation with Defendants. In 2009, Plaintiff

brought a race discrimination suit against Protect Controls, Inc. (“PCI”). Plaintiff was

represented in that lawsuit by attorney John Sekumade. PCI was represented by

attorney Galagaza and the law firm of Jackson Lewis. The parties through counsel

settled their dispute. PCI provided a check for Plaintiff’s settlement funds to


P:\ORDERS\11-2019\3119MRemand.wpd   190930.0917
          Case 4:19-cv-03119 Document 9 Filed on 09/30/19 in TXSD Page 2 of 6




Sekumade, who then filed a stipulation of dismissal with prejudice. Plaintiff alleges

that Sekumade did not deliver the settlement funds to him.

           In 2011, Plaintiff filed suit against Sekumade, seeking to recover the settlement

funds from the 2009 suit. Sekumade did not appear and, in 2013, Plaintiff obtained

a default judgment against him for over $1 million. It appears that Sekumade now

lives in Nigeria and that Plaintiff has been unable to collect the default judgment.

           In 2014, Plaintiff filed suit against Galagaza, Jackson Lewis, and PCI in the

151st Judicial District Court of Harris County, Cause No. 2014-66506 (“Davis I”),

alleging misrepresentation and concealment of monies in connection with settlement

of the 2009 suit. Among other things, Plaintiff alleged that he had not signed the

settlement agreement, and that Defendants had “concealed” a benefits check that was

part of a flexible spending account or ERISA plan. See Third Amended Petition [Doc.

2], ECF p. 325. Plaintiff asserted causes of action for fraud, intentional infliction of

emotional distress, aiding and abetting breach of fiduciary duty, and civil conspiracy.

See id. at ECF pp. 326-28. Plaintiff did not assert a separate ERISA claim or

specifically seek ERISA-based damages. Plaintiff submitted a Fourth Amended

Petition on March 21, 2016, but the state court judge in the 151st Judicial District

Court denied Plaintiff’s Motion for Leave to File that petition. See Order [Doc. # 1-

3], ECF p. 12. After full discovery on the merits, the state court granted summary


P:\ORDERS\11-2019\3119MRemand.wpd   190930.0917   2
          Case 4:19-cv-03119 Document 9 Filed on 09/30/19 in TXSD Page 3 of 6




judgment for Defendants and dismissed Plaintiff’s claims with prejudice on April 4,

2016. On April 18, 2017, the Fourteenth Court of Appeals affirmed the dismissal.

           On July 20, 2017, Plaintiff filed a new case in the 151st Judicial District Court

of Harris County, Texas, Cause No. 2017-48122 (“Davis II”). Plaintiff asserted

causes of action under ERISA, and sought monies he alleged Defendants owed him

as part of a flexible spending plan or ERISA plan. See Plaintiff’s Original Petition in

Davis II [Doc. # 1-2 in Civil Action No. 17-2677]. Defendants removed Davis II to

this Court, where it was assigned Civil Action No. 17-2677. Defendants filed a

Motion for Summary Judgment, asserting that the new lawsuit was barred by res

judicata. By Memorandum and Order entered April 13, 2018, the Court granted

Defendants’ Motion and dismissed Plaintiff’s claims as barred by res judicata. By

Memorandum and Order entered June 14, 2018, the Court denied Plaintiff’s Motion

for New Trial, holding again that the claims were barred.

           On August 1, 2019, well more than three years after the Third Amended

Complaint had been dismissed in April 2016, Plaintiff submitted for filing a Fifth

Amended Petition in the original state court lawsuit, Davis I. The state court judge

in the 151st Judicial District Court scheduled a September 16, 2019, hearing regarding

whether to allow the amended petition to be filed. Prior to the hearing, on August 20,




P:\ORDERS\11-2019\3119MRemand.wpd   190930.0917   3
          Case 4:19-cv-03119 Document 9 Filed on 09/30/19 in TXSD Page 4 of 6




2019, Defendants filed a Notice of Removal [Doc. # 1], and the hearing was passed.

The removed case was assigned to the Hon. Ewing Werlein.

           Plaintiff filed a timely Motion to Remand [Doc. # 4] on August 27, 2019, a

second Motion to Remand [Doc. # 5] on September 3, 2019, and an “Emergency

Motion to Remand” [Doc. # 7] on September 24, 2019. Defendants filed their

Response [Doc. # 6], which included a Notice of Related Case and Motion to Transfer

the case to the undersigned. By Order [Doc. # 8] entered September 26, 2019, Judge

Werlein transferred this case to the undersigned as related to Civil Action 17-2677,

Davis II. The Motions to Remand are now ripe for decision.

II.        STANDARD FOR MOTION TO REMAND

           The United States Supreme Court has “often explained that ‘[f]ederal courts are

courts of limited jurisdiction.’” Home Depot U.S.A., Inc. v. Johnson, __ U.S. __, 139

S. Ct. 1743, 1745 (May 28, 2019) (quoting Kokkonen v. Guardian Life Ins. Co. of

Am., 511 U.S. 375, 377 (1994)); Rasul v. Bush, 542 U.S. 466, 489 (2004); Gonzalez

v. Limon, 926 F.3d 186, 188 (5th Cir. 2019). “‘They possess only that power

authorized by Constitution and statute, which is not to be expanded by judicial

decree.’” Rasul, 542 U.S. at 489 (quoting Kokkonen, 511 U.S. at 377); Gonzalez, 926

F.3d at 188. The court “must presume that a suit lies outside this limited jurisdiction,

and the burden of establishing federal jurisdiction rests on the party seeking the


P:\ORDERS\11-2019\3119MRemand.wpd   190930.0917   4
          Case 4:19-cv-03119 Document 9 Filed on 09/30/19 in TXSD Page 5 of 6




federal forum.” Id. (quoting Howery v. Allstate Ins. Co., 243 F.3d 912, 916 (5th Cir.

2001)); Settlement Funding, L.L.C. v. Rapid Settlements, Limited, 851 F.3d 530, 537

(5th Cir. 2017).

           “To determine whether jurisdiction is present for removal, we consider the

claims in the state court petition as they existed at the time of removal.” Manguno v.

Prudential Prop. & Cas. Ins. Co., 276 F.3d 720, 723 (5th Cir. 2002); Cormier v.

Allstate Ins. Co., 2011 WL 13301127, *5 (E.D. Tex. Mar. 11, 2011).

III.       ANALYSIS

           In this case, the live pleading in Davis I at the time of removal was the Third

Amended Petition, filed January 3, 2016. Defendants assert that the Third Amended

Petition does not include a federal claim, and this Court agrees. ERISA is mentioned,

in a single paragraph of the 28-page Third Amended Petition, as “illustrat[ing]

defendant’s awareness of the fraudulent nature of the transactions” in connection with

the settlement of race discrimination lawsuit, and one of the enumerated bases for

applying the discovery rule for purposes of the statute of limitations. See Third

Amended Petition [Doc. # 2], ECF pp. 326-27. Plaintiff did not, however, assert a

separate ERISA claim or specifically seek ERISA-based damages.

           The state court judge in Davis I has not granted leave for Plaintiff to file the

Fifth Amended Petition, the pleading on which Defendants base their Notice of


P:\ORDERS\11-2019\3119MRemand.wpd   190930.0917   5
          Case 4:19-cv-03119 Document 9 Filed on 09/30/19 in TXSD Page 6 of 6




Removal. It is not a cognizable pleading in Davis I and cannot support removal

jurisdiction at this time. As a result, the case must be remanded because this Court

lacks subject matter jurisdiction based on the claims in Plaintiff’s Third Amended

Petition.1

IV.        CONCLUSION AND ORDER

           Based on the foregoing, Defendants base their Notice of Removal on claims

asserted in a pleading for which leave to file has not been granted, and the Court lacks

subject matter jurisdiction over the Third Amended Petition. As a result, it is hereby

           ORDERED that Plaintiff’s Motions for Remand [Docs. # 4, # 5, and # 7] are

GRANTED. The Court will remand this case, for lack of subject matter jurisdiction,

to the 151st Judicial District Court of Harris County, Texas, by separate order.

           SIGNED at Houston, Texas, this 30th day of September, 2019.




                                                               NAN Y F. ATLAS
                                                      SENIOR UNI   STATES DISTRICT JUDGE


1
           Following remand, the state court can decide whether to grant leave for Plaintiff to
           file his Fifth Amended Petition in a case that has been closed since April 2016, and
           the dismissal of which was affirmed by the court of appeals in April 2017. Should
           leave be granted, Davis I may become removable at that time. If removed, the case
           would be related to this case and to Civil Action No. 17-2677. Therefore, the judge
           to whom the case is randomly assigned may transfer the case to this Court.

P:\ORDERS\11-2019\3119MRemand.wpd   190930.0917   6
